DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-10, 13-17,19-22, 57-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claims 1 and 13 both recite the limitation "the nozzle assembly" in lines 10 and  9 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, it is unclear if the inert gas source of line 2 is the same as the inert gas in line 9,or if they are different inert gasses.
Regarding claim 8, it is unclear if the plurality of primary outlets of line 4 are the same as the outlet holes of claim 1, or if they are different outlets. Additionally it is unclear if the inner, first outer and second outer annular discs of claim 8 are the same as the first and second annual members of claim 1 or if they are different elements.
Regarding claim 20, it is unclear if the plurality of primary outlets of line 4 are the same as the outlet holes of claim 13, or if they are different outlets. Additionally it is unclear if the inner, first outer and second outer annular discs of claim 20 are the same as the first and second annual members of claim 13 or if they are different elements.
Regarding claim 57, it is unclear if the plurality of primary outlets of line 4 are the same as the outlet holes of claim 1, or if they are different outlets.
Regarding claim 58, it is unclear if the inner, first outer and second outer annular discs of claim 58 are the same as the first and second annual members of claim 1 or if they are different elements
Regarding claim 59, it is unclear if the plurality of primary outlets of line 4 are the same as the outlet holes of claim 13, or if they are different outlets.
Regarding claim 61, it is unclear if the inner, first outer and second outer annular discs of claim 61 are the same as the first and second annual members of claim 13 or if they are different elements

Claims 2-5, 7, 9, 10, 14-17, 19, 21, 22 and 59 are rejected for depending form a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 13-17, 19, 59 and 60  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trainor (4,134,472).
to be disposed in an  enclosure, the nozzle having an inlet (70) for connection to distribution piping, a plurality of radially extending outlet holes (holes in 50), wherein the plurality of outlet holes provide a plurality of flow paths orientated perpendicular to a flow path of the inlet (fig 8),  a first annular member (42 on the left) positioned above the outlet holes and a second annular member (42 on the right) positioned below the outlet holes, wherein the first annular member and the second annular member are configured to reduce a sound level of an inert gas after exiting the plurality of outlet holes to an exterior of the nozzle assembly, wherein the first annular disc and the second annular disc extend radially outwards from a radially outer surface of the nozzle.
The device of Trainor includes all of the structure of the claimed invention and, therefore will perform exactly how the claimed invention performs. Since it performs exactly like the claimed invention does, Trainor performs the function “during a discharge of the inert gas, a sound power level at the nozzle is limited to a maximum of 125 dB for a frequency range from 500 to 10,000 Hz,” in the same way the claimed invention does. If the gas flow is limited to a small volume of gas, then the dBs would be less than the claimed 125 dBs
	
Regarding claim 14, wherein the nozzle is configured such that gas exiting the plurality of outlet holes is balanced (the gas will exit the holes with the same amount of gas exiting each hole).  
Regarding claim 15, wherein the nozzle is configured such that the plurality of holes are grouped into two or more sets of outlet holes having balanced flow between 
Regarding claim 16, the device of Sherikar et al. includes all of the structure of the claimed invention and, therefore will perform exactly how the claimed invention performs. Since it performs exactly like the claimed invention does, Sherikar et al performs the function “sound power level from the nozzle is no greater than 108.6 dB for a frequency range from 500 to 10,000 Hz for a coverage area up to 36 ft. x 36 ft. in,” in the same way the claimed invention does.

Regarding claim 17, the device of Trainor. includes all of the structure of the claimed invention and, therefore will perform exactly how the claimed invention performs. Since it performs exactly like the claimed invention does, Trainor performs the function “Wherein the sound power level from the nozzle is no greater than 120 dB for a frequency range from 500 to 10,000 Hz for a coverage area up to 36 ft. x 36 ft. in,” in the same way the claimed invention does.
Regarding claim 19, wherein, during the discharge, a pressure drop from the inlet of the nozzle to the plurality of outlet holes is no more than 80 psi higher than a gage pressure of the enclosure. It is noted that if the gas pressure was very low, for example, 2 to 10 psi,  then the pressure drop would be very low, much less than 80psi.
Regarding claim 59, wherein the nozzle comprises a first tube (50) having an inner surface and an outer surface, the inner surface of the first tube defining an axially extending passageway, the passageway including an inlet at an axial end of the 
Regarding claim 60,  wherein the nozzle comprises a second tube (14) circumscribing the first tube, an inner surface of the second tube and the outer surface of the first tube defining a chamber (between 50 and 14), the plurality of primary outlets providing fluid communication between -7- 4818-4983-7753.1Atty. Dkt. No. 116138-0504 (F-SH-00054-WO/US) the passageway and the chamber, a sidewall of the second tube having a first set of radially facing secondary (holes close to the top) outlets axially offset from the primary outlets in a first direction and a second set of radially facing secondary outlets (holes close to the bottom) axially offset from the primary outlets in a second direction opposite the first direction.  



 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17, 19, 59 and 60 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherikar et al. (2003/0221906) in view of Trainor (4,134,472)


 but fails to disclose and a first annular member positioned above the outlet holes and a second annular member positioned below the outlet holes, wherein the first annular member and the second annular member are configured to reduce a sound level of an inert gas after exiting the plurality of outlet holes to an exterior of the nozzle assembly, wherein the first annular disc and the second annular disc extend radially outwards from a radially outer surface of the nozzle.
However Trainor teaches a similar device that does include a first annular member (upper one of 42) positioned above the outlet holes and a second annular member (lower one of 42) positioned below the outlet holes (holes in 50), wherein the first annular member and the second annular member are configured to reduce a sound level of an inert gas after exiting the plurality of outlet holes to an exterior of the nozzle assembly (the nozzle assembly is 50, 62, 68), wherein the first annular disc and the second annular disc extend radially outwards from a radially outer surface of the nozzle.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the annular members 42 of Trainor to the space (24) of Sherikar et al. in order to muffle and filter the fluid as taught by Trainor (col 2, lines 57-58).

	
Regarding claim 14, wherein the nozzle is configured such that gas exiting the plurality of outlet holes is balanced (the gas will exit the holes with the same amount of gas exiting each hole).  
Regarding claim 15, wherein the nozzle is configured such that the plurality of holes are grouped into two or more sets of outlet holes having balanced flow between the sets, and wherein a ratio between a maximum set flow value and a minimum set flow value in the two or more sets of outlet holes is less than 60:40. (Two groups of holes 14 can be chosen that meet the limitations of claim 3).  
Regarding claim 16, the device of Sherikar et al. as modified above includes all of the structure of the claimed invention and, therefore will perform exactly how the claimed invention performs. Since it performs exactly like the claimed invention does, Sherikar et al. as modified above performs the function “sound power level from the nozzle is no greater than 108.6 dB for a frequency range from 500 to 10,000 Hz for a coverage area up to 36 ft. x 36 ft. in,” in the same way the claimed invention does.


Regarding claim 19, wherein, during the discharge, a pressure drop from the inlet of the nozzle to the plurality of outlet holes is no more than 80 psi higher than a gage pressure of the enclosure. It is noted that if the gas pressure was very low, for example, 2 to 10 psi,  then the pressure drop would be very low, much less than 80psi.
Regarding claim 59, wherein the nozzle comprises a first tube (12) having an inner surface and an outer surface, the inner surface of the first tube defining an axially extending passageway, the passageway including an inlet at an axial end of the passageway (fig 1), wherein the plurality of outlet holes comprises a plurality of primary outlets disposed through a sidewall of the first tube (fig 1).
Regarding claim 60,  wherein the nozzle comprises a second tube (20) circumscribing the first tube, an inner surface of the second tube and the outer surface of the first tube defining a chamber (24), the plurality of primary outlets providing fluid communication between -7- 4818-4983-7753.1Atty. Dkt. No. 116138-0504 (F-SH-00054-WO/US) the passageway and the chamber, a sidewall of the second tube having a first set of radially facing secondary (holes close to the top) outlets axially offset from the primary outlets in a first direction and a second set of radially facing secondary outlets (holes close to the bottom) axially offset from the primary outlets in a second direction opposite the first direction.  



Claims 1-5, 7 and 57 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherikar et al. (2003/0221906) as modified by Trainor (4,134,472), further in view of Hill et al. (8,887,820)
Regarding claim 1, Sherikar et al. as modified above, shows A fire suppression system, comprising: a nozzle (10) to be disposed in an  enclosure, the nozzle having an inlet (inlet to 12) for connection to distribution piping, a plurality of radially extending outlet holes (14), wherein the plurality of outlet holes provide a plurality of flow paths orientated perpendicular to a flow path of the inlet (fig 1) and a first annular member (the upper annular collar opposite 28) positioned above the outlet holes and a second annular member (28) positioned below the outlet holes (fig 1), but fails to disclose that the nozzle is connected to a  source of inert gas.
However, Hill et al teaches a nozzle connected to a source of inert gas (fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to attach the nozzle of Sherikar et al. as  modified above, to an inert gas supply, in order to dispense inert gas from the nozzle.

The device of Sherikar et al. as modified above includes all of the structure of the claimed invention and, therefore will perform exactly how the claimed invention performs. Since it performs exactly like the claimed invention does, Sherikar et al. as modified above performs the function “during a discharge of the inert gas, a sound 

Regarding claim 2, wherein the nozzle is configured such that gas exiting the plurality of outlet holes is balanced (the gas will exit the holes with the same amount of gas exiting each hole).  
Regarding claim 3, wherein the nozzle is configured such that the plurality of holes are grouped into two or more sets of outlet holes having balanced flow between the sets, and wherein a ratio between a maximum set flow value and a minimum set flow value in the two or more sets of outlet holes is less than 60:40. (Two groups of holes in screen 86 can be chosen that meet the limitations of claim 3).  
Regarding claim 4, the device of Sherikar et al. as modified above includes all of the structure of the claimed invention and, therefore will perform exactly how the claimed invention performs. Since it performs exactly like the claimed invention does, Sherikar et al. as modified above performs the function “sound power level from the nozzle is no greater than 108.6 dB for a frequency range from 500 to 10,000 Hz for a coverage area up to 36 ft. x 36 ft. in,” in the same way the claimed invention does.

Regarding claim 5, the device of Sherikar et al. as modified above includes all of the structure of the claimed invention and, therefore will perform exactly how the claimed invention performs. Since it performs exactly like the claimed invention does, Sherikar et al. as modified above performs the function “Wherein the sound power level 
Regarding claim 7, wherein, during the discharge, a pressure drop from the inlet of the nozzle to the plurality of outlet holes is no more than 80 psi higher than a gage pressure of the enclosure. It is noted that if the gas pressure was very low, for example, 2 to 10 psi,  then the pressure drop would be very low, much less than 80psi
Regarding claim 57,  wherein the nozzle comprises, -6- 4818-4983-7753.1Atty. Dkt. No. 116138-0504 (F-SH-00054-WO/US) a first tube (12) having an inner surface and an outer surface, the inner surface of the first tube defining an axially extending passageway (fig 1), the passageway including the inlet at an axial end of the passageway, a plurality of primary outlets (14) disposed through a sidewall of the first tube; and a second tube (20) circumscribing the first tube, an inner surface of the second tube and the outer surface of the first tube defining a chamber (24), the plurality of primary outlets providing fluid communication between the passageway and the chamber, a sidewall of the second tube having a first set of radially facing secondary outlets (22 near the top) axially offset from the primary outlets in a first direction and a second set of radially facing secondary outlets (22 near the top) axially offset from the primary outlets in a second direction opposite the first direction; wherein the first and second annular members are provided on opposite sides of the plurality of primary outlets.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1-5, 7, 8-10, 13-17, 19-22 and 57-61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/550332 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 1-20 of copending Application No. 15/550332 include all limitations of claims 1-5, 7, 8-10, 13-17, 19-22 and 57-61 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        3/2/2021